Order entered September 15,1969 staying arbitration unanimously reversed on the law and facts, with $30 costs and disbursements to the appellants, and the stay vacated. By active participation in the selection of the arbitrator, the respondent waived its right to stay arbitration and raise any objection to the service of the notice to arbitrate. The adjournment of the arbitration hearing at the request of the respondent without any reservation of rights constituted a waiver of any right to a stay of the proceedings and any objection to the proceedings. (Matter of National Cash Begister Co. [Wilson], 8 N Y 2d 377; Mid Atlantic Constr. Gorp. v. Guido, 30 A D 2d 232, 237; Milton L. Ehrlich, Inc. v. Swiss Gonstr. Gorp., 11 A D 2d 644.) Further, there was a request for medical information by the respondent which was furnished by the appellant. Concur — Stevens, P. J., Eager, McNally, Steuer and Tilzer, JJ.